         Case 1:18-cv-04309-RWS Document 40 Filed 02/06/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE             §
COMMISSION,                         §
                                    §
            Plaintiff,              §
                                    §
v.                                  § Case No. 1:18-CV-04309-RWS
                                    §
FRANCISCO ABELLAN VILLENA,          §
GUILLERMO CIUPIAK, JAMES B.         §
PANTHER, and FAIYEZ DEAN,           §
                                    §
            Defendants.             §
_____________________________________

                          NOTICE OF ATTORNEY APPEARANCE

       Undersigned counsel hereby files this Notice of Appearance for the United States of

America in this case.     Please send all notices and inquiries concerning this matter to the

undersigned counsel at the address listed below.

Dated: February 6, 2019



                                            Respectfully submitted,

                                            ROBERT ZINK
                                            Acting Chief, Fraud Section

                                     BY:    /s/ Michelle Pascucci
                                            Michelle Pascucci
                                            Trial Attorney
                                            Criminal Division, Fraud Section
                                            United States Department of Justice
                                            1400 New York Avenue NW
                                            Washington, DC 20005
                                            Tel: (202) 307-2208
                                            Fax: (202) 514-0152
                                            Michelle.Pascucci@usdoj.gov




                                                   1
           Case 1:18-cv-04309-RWS Document 40 Filed 02/06/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 6, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF, which will send notification to counsel of

record.




                                             Respectfully submitted,

                                             ROBERT ZINK
                                             Acting Chief, Fraud Section

                                      BY:    _________/s/__________
                                             MICHELLE PASCUCCI
                                             Trial Attorney
                                             Criminal Division, Fraud Section
                                             United States Department of Justice




                                                2
